Case 7:20-cv-05629-CS Document 14-6 Filed 08/18/20 Page 1of5

EXHIBIT F
Case 7:20-cv-05629-CS Document 14-6 Filed 08/18/20 Page 2 of 5

&% 718 384 8040
CS 718 388 3516
& infowtargemtranslations.com

T E A N S LATI O N S {i TargemtTranslations.com

[}

CERTIFIED TRANSLATION

|, Wolf Markowitz, Manager at Targem Translations, Inc., located at 143 Rodney Street in Brooklyn, New York, a
language service with a firm track record of providing expert language services to the business and legal
community of more than 50 years, do hereby certify that our team of translators, editors and proofreaders are
professionally trained and vastly experienced in providing professional translations, from Chinese into English
and vice versa; and they have professionally translated the document referenced as “Agreement” from Chinese

into English, faithfully, accurately and com pletely, to the best of their expertise and experience.

Date: June 29, 2020 o>

Z Notars
ty
~

ROCHAL WEISS
NOTARY PUBLIC-STATE OF NEW YORK
No O1WE6293785
Qualitied in Kings County
My Commisston Expires 12-16-2021

Wolf Markowitz

TARGEM TRANSLATIONS co

ay Fe of.
Case 7:20-cv-05629-CS Document 14-6 Filed 08/18/20 Page 3 of 5

ie

Agreement

Party A: Wheel Choice LLC and AM Distributors LLC
Party B: Jiangsu Sainty Machinery Imp.&Exp.Co.,Ltd

RAM EB HMAC RBA ATR ARK LL R tp -

Both parties confirm the agreement as the below:

1, (Loh Fe A EB Se A LAE Hs BRS Bl [SAN $20,000.00

We. ( Hit ¥ 140,000.00 , HF ¥ 100,000.00 F 2018 # 10

A19 A 2a4eth , HR¥40 , 000.00 SEMA BAB Ht )

1. Party A agrees to pay Party B
USD20000.00(RMB140000.00). this payment is to paid by
partly B to Party A as follows; ¥100,000.00 in USD
equivalent will be wired to Party A before October 19,
2018.; The remaining ¥40 , 000.00 in USD equivalent will
be given by cash on SEMA during 30" OCT to 2th,Nov. to

Party A or designee.

2. A SRB RA A RE MIC EM ER | RRR
PA AL Aaadt HO 7a BR 2S 3] [5] WHEEL CHOICE LLC 42 300 R

FCS ES GAB
Case 7:20-cv-05629-CS Document 14-6 Filed 08/18/20 Page 4 of 5

2. Party A is allowed to keep 300 pcs wheels free and clear as

part of compensation.

3, WHEEL CHOICE LLC BEHM 400 RF , eit
$33,731.00.WHEEL CHOICE LLC #4 2019 #6 AVAIDHLS
ABIL o |

3. the wheels sold amount USD33731.00 has to pay to PartyB

before 1" of june 2019; the total amount invoice is attached;

4.ARMNSI ZAR BE2AARKORARKOHIBES

eS

n=l

4. Part B will arrange and pay for pickup of all the remaining
wheels in Party A warehouse, within 2 weeks of the date this

agreement is signed.

2018 F10AQOG
October 9TH, 2018

PARTY A: egpend Pla

PARTY B:
Case 7:20-cv-05629-CS Document 14-6 Filed 08/18/20 Page 5of5

AGREEMENT

Party A: Wheel Choice LLC and AM Distributors LLC
Party B: Jiangsu Sainty Machinery Imp. & Exp. Co., Ltd.

Both parties have hereby entered into the following agreement regarding the cracked
wheels:

As

Jiangsu Sainty Machinery Imp. & Exp. Co., Ltd. agrees to pay a Cash compensation
in the amount of $20,000.00, (which shall be equivalent to RMB ¥140,000.00, of
which RMB ¥100,000.00 shall be paid to Party A by October 19, 2018, and the
remaining RMB ¥40,000.00 shall be paid at the SEMA Show).

Jiangsu Sainty Machinery Imp. & Exp. Co., Ltd. agrees that Wheel Choice LLC may
keep 300 wheels free and clear as replacements for any potential cracked wheels
in the future.

Wheel Choice LLC has sold 400 wheels, which total $33,731.00. Wheel Choice
LLC must pay this amount to Party B by instalment, with the last payment made
before June 2019,

The remaining goods in the warehouse must be shipped as returns within two
weeks of the date of the signing of this agreement.

October 9, 2018

i

PARTY A: 4afaed Arrttineby,

PARTY B:
